Citation Nr: 0914130	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from  July 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In August 
2007, this matter was remanded by the Board, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999) in order for a 
statement of the case (SOC) to be issued.  In April 2008, the 
matter was remanded for further evidentiary development.  The 
Board notes that although a VA Form 8 (Certification of 
Appeal) and the post-remand brief filed by the Veteran's 
representative listed the issue of entitlement to an 
increased rating for a right wrist condition as an issue on 
appeal, the record reflects that in an August 2007 decision, 
the Board granted an increased rating on that issue.  That 
issue is therefore not before the Board at this time. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran contends that he has PTSD due to in- service 
combat-related stressor events that took place in Korea 
during the Korean War.  In his stressor statements, he 
indicated that he was a combat engineer, assigned to the 36th 
Combat Engineers Group, IX Corps, 8th Army, and that his 
group supported several infantry units.  He asserts he was 
involved in combat in Korea, came under heavy fire, and saw 
many troops injured and killed in action.  He claimed he was 
in the "Iron Triangle" in Korea from 1952 to 1953, and was 
involved in battles on Pork Chop Hill, Heartbreak Ridge, and 
Old Baldy.  He specified that in July 1953, during fighting 
on Pork Chop Hill, machinegun fire took out an entire 
American squad (approximately 8 to 15 people) which his group 
(the 36th Engineer Combat Group) was supporting. 

In September 2008, the AMC made a request for stressor 
verification from the Joint Services Records Research Center 
(JSRRC).  Received from the JSRRC was a response indicating 
that the Command Reports submitted by the 36th Engineer Group 
for the period July 1-31, 1953 showed that a total of eight 
mixed artillery and mortar rounds were received in the 
vicinity of the reporting unit and that the reporting unit 
suffered no battle casualties and eleven non-battle 
casualties.  The JSRRC further indicated that there were 
"unable to locate records that document combat involving 
elements of the reporting unit in July 1953 at Pork Chop Hill 
and casualties as described by [the Veteran]".  

Although any further delay of this matter is regrettable, the 
Board finds that further stressor verification must be 
attempted, prior to our rendering a decision in this case.  
In this regard, the Board notes that the Veteran has reported 
a stressor event involving an incident in July 1953, while 
fighting on Pork Chop Hill, wherein his unit (the 36th 
Engineer Combat Group) was supporting an entire squad (8 to 
15 people) that was killed by machinegun fire.  On remand, a 
request should be made to JSRRC to attempt verification of 
whether there were any casualties in the groups being 
supported by the 36th Engineer Combat Group in July 1953 on 
Pork Chop Hill.  It is unclear whether such information would 
be obtained in the command histories for the 36th Engineer 
Combat Group, or in the command histories for the 
groups/units being supported by the 36th Engineer Combat 
Group.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Forward a copy of the Veteran's DD 
Form 214, together with his reported 
stressor information, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for another attempt at stressor 
verification.  Ask the JSRRC to provide 
any additional information which might 
corroborate the Veteran's alleged 
stressors in Korea, to specifically 
include whether there were any casualties 
in any of the groups being supported by 
the 36th Engineer Combat Group in July 1953 
on Pork Chop Hill.  A negative reply 
should be requested, if applicable.

2.  Thereafter, the issue on appeal should 
be readjudicated. If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

